Citation Nr: 1227122	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder impingement.

2.  Entitlement to service connection for left knee disorder.  

3.  Entitlement to a higher initial compensable disability rating (evaluation) for bilateral plantar fasciitis with calluses. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1985 to November 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues for service connection for left knee disorder and a higher initial compensable disability rating for bilateral plantar fasciitis with calluses are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal regarding the issue of service connection for left shoulder impingement has been obtained.

2.  Symptoms of left shoulder impingement were chronic in service.

3.  The Veteran currently has the same diagnosis of left shoulder impingement since separation from service.  

4.  The Veteran's subsequent manifestations of left shoulder impingement are not clearly attributable to intercurrent causes.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left shoulder impingement have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue of service connection for left shoulder impingement, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the rating percentage and effective date to be assigned, the RO will address these matters in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).




Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Left Shoulder Impingement 

The Veteran contends that service connection is warranted for left shoulder impingement.  He explained in a July 2006 notice of disagreement (NOD) that throughout his military career his left shoulder was injured several times in the line of duty.  His military occupational specialty (MOS) as a bridge crewmember involved some tasks that required carrying heavy pieces of bridge components, he was forced to participate in physical training and organized physical activities, and was given a temporary physical profile for the upper torso area in July 2005 by a physical therapist.  The Veteran also testified at the May 2012 Board hearing as to having multiple injuries to the left shoulder during service and continuous symptoms since separation from service.    

Review of the Veteran's service treatment records reveals that in July 2005 he complained of left shoulder pain, was assessed with left shoulder pain impingement, and underwent physical therapy for treatment.  A summary of the Veteran's background information pertaining to left shoulder pain noted an injury in 1996, small pain due to moving equipment in May 2005, pain and limited mobility in June 2005, and uncontrollable and unbearable pain, emergency room visit, and consultation for physical therapy in July 2005.  As a result, the Board finds the medical evidence of record during the Veteran's period of active service provide sufficient observation to establish chronicity of symptoms the diagnosed left shoulder impingement.  

Since separation from service, the Veteran underwent a March 2006 VA general medical examination.  The examiner elicited a history from the Veteran regarding the left shoulder disorder, which included the condition existed for seven months, and was not due to injury, but rather occurred over time.  Following the physical evaluation, the examiner noted x-ray findings of the Veteran's left shoulder were within normal limits and determined there was no diagnosis for a left shoulder condition due to the lack of pathology.  

At an October 2006 private treatment session, the Veteran reported he did physical therapy for his shoulder during service in July 2005 which failed to resolve the chronic pain and limited function.  He was assessed with left shoulder subacromial subdeltoid bursitis, left shoulder impingement syndrome, and left shoulder rotator cuff tear surface tear only.  The Veteran was also assessed with chronic left shoulder pain in a November 2006 private treatment record. 

The lay and medical evidence of record does not show that the Veteran's subjective manifestations of the claimed left shoulder disorder attribute to an event or injury since separation from service.  Thus, the Board finds the post-service manifestations of the claimed disorder are not clearly attributable to intercurrent causes.

For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current left shoulder disorder disability of impingement is related to service, that is, is the same chronic disorder that he was diagnosed with in service, and the evidence of record does not show the current disorder is clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (with chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes).  Therefore, the criteria for service connection for left shoulder impingement are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left shoulder impingement is granted.




(CONTINUED ON NEXT PAGE)

REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues for service connection for left knee disorder and a higher initial compensable disability rating for bilateral plantar fasciitis with calluses.  In this case, the claims file does not include a medical opinion addressing whether the Veteran's post-service left knee disorder is related to the in-service lateral collateral ligament tear and a statement of the case was not issued regarding the service-connected bilateral plantar fasciitis with calluses.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the claim for service connection for left knee disorder, an October 2006 private treatment record documents the Veteran's current diagnoses of left knee patellofemoral syndrome and left knee lateral meniscus tear.  A March 2006 VA (QTC) examination report appears to be inadequate for rating purposes, as the examiner indicated the Veteran did not have a current left knee disability.  Such a conclusion, which the examiner seems to have rendered for many of the disorder reviewed, seems to have repeated the formula that there was no diagnosis because no pathology to render a diagnosis.  The March 2005 examination report records both that the Veteran has been suffering from a left knee injury, and that there was no left knee injury, then records the Veteran's history of specific symptoms that he had experienced over time to the left knee since service, including pain, and noted the current functional impairment, but did not discuss these evidences of current left knee disability in rendering the diagnosis.  This diagnosis does not discuss or account for the documented in-service left knee injury of lateral meniscus tear or left knee strain, or other medical evidence of record, and is incompatible with subsequently received evidence showing current left knee disability.  Moreover, because of the QTC examiner's conclusion that there was no left knee disability, he did not offer a medical nexus opinion.  Now that there is competent medical evidence of a current left knee disability, the need for a nexus opinion is raised. 

Concerning the question of in-service disease, injury, or event for the claimed disorder, review of the service treatment reveals that in February 2004 the Veteran underwent a magnetic resonance imaging (MRI) of the left knee due to complaints of pain and was diagnosed with lateral collateral ligament tear.  In May 2004, the Veteran was treated for left knee strain.  

With respect to whether the Veteran's current left knee disorder, to include lateral meniscus tear, may be associated with the in-service left knee lateral collateral ligament tear, the Veteran testified at the May 2012 Board hearing that since his 2004 in-service injury, he has had the same problems with his left knee.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the factor of relationship of current disability to service establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

The Board finds this case presents a certain medical question that cannot be answered by the Board and not addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, this question concerns the relationship, if any, between the Veteran's current left knee disorder, to include lateral meniscus tear, and active service, to include the documented left knee lateral collateral ligament tear.  This question should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As a result, the evidence of record presents an inadequate basis to adjudicate the issue of service connection for left knee disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A post-service VA examination with medical nexus opinion would assist in determining the nature and etiology of the left knee disorder on appeal.  

While the Board held the record open after the May 2012 Board hearing for the Veteran to try to obtain a medical nexus opinion relating the current left knee disability to the left knee injury in service, the Veteran obtained and submitted a private medical statement discussing the current diagnosis and treatment for the left knee; however, this statement unfortunately did not include a medical nexus opinion that has any tendency to relate the current left knee disorder to service, as it does not reference service, only references job duties without indication as to whether such duties were in service or after service, and states the relationship in terms of "can," which equally implies cannot, so by its own language is of no probative value.  Because there is still no competent medical opinion of record on the question of relationship of current left knee disability to the in-service left knee injuries and symptoms, the Board finds that a remand is warranted to obtain such an opinion to try to assist the Veteran in this claim. 

The Board further notes that the Veteran's representative submitted a July 2012 private medical statement and additional VA outpatient treatment records from June 2012 to July 2012 in support of the service connection claim for left knee disorder without a waiver of initial RO consideration.  Thus, this evidence is referred for initial review.  See 38 C.F.R. § 20.1304(c) (2011).

With regard to the service-connected bilateral plantar fasciitis, in an August 2008 substantive appeal, via a VA Form 9, the Veteran, in pertinent part, expressed disagreement with the July 2008 rating decision that granted service connection for the disability and assigned a noncompensable (0 percent) disability rating, effective December 1, 2005.  Specifically, the Veteran reported that his bilateral plantar fasciitis with calluses was not addressed in the July 2008 statement of the case, thus the Board finds that the August 2008 VA Form 9 can reasonably be construed as a NOD with the July 2008 rating decision and a desire for appellate review.  See 38 C.F.R. § 20.201 (2011).  The Court has held that, where the record contains a NOD as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In this case, the record does not reflect that a statement of the case has yet been issued for the stated issue, thus the Board finds that a remand is required for the issue of a higher initial rating for bilateral plantar fasciitis with calluses.

Accordingly, the issues for service connection for left knee disorder and a higher initial compensable disability rating for bilateral plantar fasciitis with calluses are REMANDED for the following actions:
	
1.  The RO/AMC should schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the claimed left knee disorder.  The relevant documents in the claims file should be made available to the VA examiner for review.  All indicated tests and studies are to be performed and all diagnoses rendered pertinent to the Veteran's left knee.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of the entire record, the VA examiner is requested to offer the following opinion:

	Is it at least as likely as not (a 50 percent or greater probability) that any current left knee disorder began during service or is otherwise linked to some incident of active duty? 

In rendering the opinion, the VA examiner should discuss the documented in-service assessment of left knee lateral collateral ligament tear, and may consider the Veteran's history of symptoms and treatment during and after service.  A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  Thereafter, the issue of service connection for left knee disorder should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

3.  Issue a statement of the case to the Veteran and his representative, addressing the issue for a higher initial compensable disability rating for bilateral plantar fasciitis with calluses.  The Veteran and his representative should be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


